Citation Nr: 0408643	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder to include anxiety disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from October 1952 to 
November 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the RO.  

As set forth hereinbelow, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



REMAND

The RO did not provide appropriate notice of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, the VCAA 
letter sent to the veteran failed to include information 
regarding which evidence the veteran must provide, which VA 
will obtain, and that which VA will assist him in securing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter 
outlining the foregoing must be sent to the veteran.  

It is unclear whether the RO made sufficient efforts to 
obtain all relevant private and VA medical records pertinent 
to the veteran's claimed anxiety disorder.  With respect to 
VA medical records, the RO should secure all relevant records 
from the Jamaica Plain VA Medical Center (MC).  

With respect to private medical records, the RO should 
contact the veteran for a list of all healthcare providers 
who treated him for the claimed anxiety disorder.  Then, 
after securing the necessary release, the RO should make 
reasonable efforts to secure those records.  

The service medical records reflect that the veteran was 
diagnosed with psychomotor epilepsy following several 
episodes of erratic behavior.  An appropriate psychiatric 
examination is necessary to determine whether the veteran 
indeed suffers of the anxiety disorder which he claims and 
whether such disability, if diagnosed, is related to service.  

The Board notes that the veteran failed to appear for a 
scheduled VA fee-basis examination in November 2001.  He 
asserts that he received a telephone call from the examiner 
stating that the examination was cancelled.  

There is no indication that the veteran attempted to 
reschedule the appointment or inquire about an alternative 
examination date.  The veteran is reminded that failure to 
report for a subsequent examination could have adverse 
consequences in relation to his claim.  See 38 C.F.R. 
§ 3.655.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  See also Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  The 
veteran must be informed of his and VA's 
respective responsibilities regarding 
obtaining and furnishing evidence.  

2.  The RO should obtain all medical 
records pertinent to psychiatric and/or 
neurologic treatment from the Jamaica 
Plain VAMC.  

3.  After securing the necessary release 
as well as relevant names, addresses, and 
dates of treatment, the RO should make 
reasonable efforts to obtain all 
treatment records identified by the 
veteran.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he currently suffers from an 
innocently acquired psychiatric 
disability due to disease or injury that 
was incurred in or aggravated by service.  
An opinion regarding the likely etiology 
of any such disability diagnosed must be 
provided.  A rationale for all  
conclusions must be provided.  The claims 
folder, including all existing service 
medical records, must be made available 
to the examiner for review in conjunction 
with the examination.  In the report, the 
examiner must indicate whether the claims 
file was reviewed and identify the 
records on which he or she relied.  

5.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested medical examination and opinion 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



